Filed 7/30/15 Rhodes v. Elman CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


BRITTANY P. RHODES,

     Plaintiff and Respondent,                                         G050057

         v.                                                            (Super. Ct. No. 12V001353)

DONALD ELMAN,                                                          OPINION

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Renee E.
Wilson, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.
                   Donald Elman, in pro. per., for Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.


                                             *               *               *
              Defendant Donald Elman appeals from an order granting a domestic
violence restraining order against him in favor of plaintiff Brittany Rhodes. Defendant
contends the court erred by failing to admit into evidence a letter written by plaintiff.
However, defendant has not cited any portion of the record where the court refused to
accept this evidence (indeed, he has not cited the record at all). To the contrary, based on
our review of the record, it appears the court admitted the letter in question. Since the
record does not reveal any error, we affirm.


                                       DISPOSITION


              The order is affirmed. There being no appearance by plaintiff, no costs are
awarded.




                                                   IKOLA, J.

WE CONCUR:



O’LEARY, P. J.



ARONSON, J.




                                               2